             IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                             TALLAHASSEE DIVISION

LIVIA M. SCOTTO,

                  Plaintiff,

v.                                                             Case No. 4:18cv311-MW/CAS

JESSICA MARIE McCLEAN,
et al.,

            Defendants.
___________________________/

                                ORDER ACCEPTING AND ADOPTING
                                 REPORT AND RECOMMENDATION

         This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 4. Upon consideration, no objections having been filed by the

parties, 1

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “Plaintiff’s Complaint, ECF No. 1, is DISMISSED without

prejudice for failure to prosecute.” The Clerk shall close the file.

         SO ORDERED on October 17, 2018.

                                                      s/Mark E. Walker             ____
                                                      United States District Judge




1
 This Court notes Plaintiff has failed to keep the Clerk’s office advised of her current mailing address as evidenced
by returned mail. ECF Nos. 3 and 9.
